*230The opinion of the court was delivered by
Bermudez, O. J.
Butler was prosecuted for shooting with intent to murder; was convicted and sentenced to hard labor.
The other defendants, Oass and Scott, were indicted as accessories before the fact and acquitted.
Butler complained that the verdict .against him was contrary to-law and evidence, claiming a new trial.
He further complained that the indictment is fatally defective, in. this, that his co-defendants, prosecuted as accessories, should have-been indicted as principals, there being no accessories in law to the crime of shooting with intent to kill.
The District Judge overruled the motion for a new trial and that in arrest of judgment, and bills were reserved.
The bill to the denying of the motion for a new trial is not worth notice, and that to the overruling of the motion in arrest is altogether-unfounded.
What is it to Butler that his co-defendants, who were acquitted,, were or were not properly indicted? He can not be permitted to-champion any of the rights which they might have asserted and did not urge. They are satisfied with the result of their case. Butler’s, complaint that his co-defendants were improperly indicted is simply quixotic.
Judgment affirmed. •